Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 10, 15 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “shadow” in claims 10, 15 and 19 is used by the claims to mean “the shadow 148 can be defined by a volume extending perpendicular to an area defined between a first axial end 150 of the battery port 124, a second axial end 152 of the battery port 124 and opposing lateral sides of the battery port 124.,” while the accepted meaning is “an area near an object.” The term is indefinite because the specification does not clearly redefine the term, and it is unclear what the metes and bounds are of the definition of “the shadow’ as claimed since the specification notes that it “can be defined” as noted above. In other words, it is not clear if this is one option for defining the shadow, or if other options are also considered to be within the meaning of the term.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “shadow” in claim 15 is used by the claim to mean “the shadow 148 can be defined by a volume extending perpendicular to an area defined between a first axial end 150 of the battery port 124, a second axial end 152 of the battery port 124 and opposing lateral sides of the battery port 124.,” while the accepted meaning is “an area near an object.” The term is indefinite because the specification does not clearly redefine the term, and it is unclear what the metes and bounds are of the definition of “the shadow’ as claimed since the specification notes that it “can be defined” as noted above. In other words, it is not clear if this is one option for defining the shadow, or if other options are also considered to be within the meaning of the term.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “shadow” in claim 19 is used by the claim to mean “the shadow 148 can be defined by a volume extending perpendicular to an area defined between a first axial end 150 of the battery port 124, a second axial end 152 of the battery port 124 and opposing lateral sides of the battery port 124.,” while the accepted meaning is “an area near an object.” The term is indefinite because the specification does not clearly redefine the term, and it is unclear what the metes and bounds are of the definition of “the shadow’ as claimed since the specification notes that it “can be defined” as noted above. In other words, it is not clear if this is one option for defining the shadow, or if other options are also considered to be within the meaning of the term.
For the purpose of examination, in all instances noted above, the examiner will interpret the term shadow to mean that the shadow is (i.e. must be) defined by a volume extending perpendicular to an area defined between a first axial end of the battery port, a second axial end of the battery port, and opposing lateral sides of the battery port.
Any remaining claims are rejected based on their dependency to a rejected base claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11, 12, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 20160169249 A1).
Regarding Claim 1, Takahashi  teaches A blower comprising: a body (10) having a length, L (see figure 3, and Annotated Figure A) , as measured between front and rear ends of the blower in a direction of airflow through the blower (See Annotated Figure A); and a fan (26) including a plurality of blades (26b) configured to generate airflow through the blower (Takahashi Para [0020] “Airflow caused by rotation of the axial-flow fan 26 driven by the motor 25 is introduced into the airflow passage 12 from the rear end air inlet opening 12a and exhausted forward from the front end air outlet opening 12b.”), wherein the blades are spaced apart from the rear end of the blower (See Annotated Figure A)
 Takahashi appears to teach wherein the blades are spaced apart roughly from the rear by .4L and suggests as much (Takahashi Para [0018] “As shown FIGS. 2 and 3, a motor casing 20 is coaxially assembled within the body housing 11 at an approximate central portion of the airflow passage 12 in the axial direction.”) But is silent to specific distance by which the blades being spaced apart from the rear, namely by at least 0.4L.
However, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the location of the blades to be spaced apart from the rear end of the blower by at least 0.4L as it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Takahashi would not operate differently with the claimed location of the motor and blades as the location of the center of mass of the motor would stay substantially the same (Takahashi Para [0018] “As shown FIGS. 2 and 3, a motor casing 20 is coaxially assembled within the body housing 11 at an approximate central portion of the airflow passage 12 in the axial direction.”). Further, Examiner notes Applicant has not assigned any criticality to the specific orientation of the motor and fans, describing only generally “In an embodiment, at least a portion of the fan 138 can be spaced apart from the rear end 106 of the blower 100 by at least 0.4L, such as by at least 0.45L, such as by at least 0.5L, such as by at least 0.55L, such as by at least 0.6L, such as by at least 0.65L, such as by at least 0.7L, such as by at least 0.75L.” without explaining any criticality of the claimed ranges.  See MPEP 2144.05. It would have been obvious to one with ordinary skill in the art to a distance at which the blades would be spaced apart from the rear based on the particular application and operational parameters, including distance in the claimed range.


    PNG
    media_image1.png
    571
    821
    media_image1.png
    Greyscale

Annotated Figure A: Figure 3 of Takahashi
	Regarding Claim 2, Takahashi teaches all the limitations of claim 1 but and in addition teaches the fan (26) is rotatably biased by a motor (Takahashi Para [0020] “The output drive shaft 25a fixed to the inner rotor of electric motor 25 projects rearward from the cylindrical inner wall portion 24, and the hub 26a of axial-flow fan 26 is mounted to the output drive shaft 25a.”) the motor spaced apart from the rear end of the blower (see Figure 1A of Takahashi).
Takahashi appears to show the motor in the center of the body, spaced apart half way, and suggests as much (Takahashi Para [0018] “As shown FIGS. 2 and 3, a motor casing 20 is coaxially assembled within the body housing 11 at an approximate central portion of the airflow passage 12 in the axial direction.”) but is Takahashi is silent to specific distance by which the motor spaced apart from the rear end of the blower, namely by at least 0.5L.
However, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to the fan to be rotatably biased by a motor spaced apart from the rear end of the blower by at least .5L as it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984 In the instant case, the device of Takahashi would not operate differently with the claimed location of the motor and blades as the location of the center of mass of the motor would stay substantially the same (Takahashi Para [0018] “As shown FIGS. 2 and 3, a motor casing 20 is coaxially assembled within the body housing 11 at an approximate central portion of the airflow passage 12 in the axial direction.”). Further, Examiner notes Applicant has not assigned any criticality to the specific orientation of the battery interface, describing only generally “. By way of example, the motor 144 can be spaced apart from the rear end 106 of the blower 100 by at least 0.5L, such as by at least 0.55L, such as by at least 0.6L, such as by at least 0.65L, such as by at least 0.7L, such as by at least 0.75L, such as by at least 0.8L, such as by at least 0.85L.” without explaining any criticality of the claimed ranges.  See MPEP 2144.05. It would have been obvious to one with ordinary skill in the art to have a distance of which the motor spaced apart from the rear end of the blower based on the particular application and operational parameters, including the distance in the claimed range.
	Regarding Claim 3, Takahashi teaches all the limitations of claim 1 and in addition teaches wherein at least 75% of the fan (26) is disposed within an airflow outlet tube (12) of the blower (10).
	Regarding Claim 4, Takahashi teaches all the limitations of claim 1 and in addition teaches wherein the blower (10) further comprises a handle (15), and wherein the fan (26) is disposed downstream (fan is located forward in terms of airflow direction from the handle) of the handle (15), 
	Takahashi does appear to teach wherein the fan is spaced apart from the handle by at least 0.08L as measured in the direction of the airflow and appears to suggest it (Takahashi Para [0018] “As shown FIGS. 2 and 3, a motor casing 20 is coaxially assembled within the body housing 11 at an approximate central portion of the airflow passage 12 in the axial direction.”) but it but does not explicitly teach and wherein the fan is spaced apart from the handle by at least 0.08L, as measured in the direction of airflow.
However, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have the fan spaced apart from the handle by at least 0.08L as measured in the flow direction as it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984) In the instant case, the device of Takahashi would not operate differently with the claimed location of the handle and fan as the location of the center of mass of the blower and the handle over it would stay substantially the same near the center and the motor casing (Takahashi Para [0018] “As shown FIGS. 2 and 3, a motor casing 20 is coaxially assembled within the body housing 11 at an approximate central portion of the airflow passage 12 in the axial direction.”). Further, Examiner notes Applicant has not assigned any criticality to the specific orientation of the battery interface, describing only generally “By way of example, the fan 138 can be spaced apart from the handle 116, as measured along the axis 114, by at least 0.01L, such as by at least 0.02L, such as by at least 0.03L, such as by at least 0.04L, such as by 0.05L, such as by at least 0.06L, such as by at least 0.07L, such as by at least 0.08L.” without explaining any criticality of the claimed ranges.  See MPEP 2144.05. It would have been obvious to one with ordinary skill in the art to have the fan to be spaced apart from the handle by a distance based on the particular application and operational parameters, including the distance in the claimed range.	
Regarding Claim 5, Takahashi teaches all the limitations of claim 1 and in addition teaches wherein the rear end is defined by an air inlet (12a) and the front end is defined by an airflow outlet tube (12 and 12b), and wherein the air inlet is substantially coaxial with the airflow outlet tube (See figure 3 where 12 and 12b are substantially coaxial).
	Regarding Claim 6, Takahashi teaches all the limitations of claim 1 and in addition teaches wherein the blower (10) further comprises a battery port (17) configured to receive a battery (Takahashi Para [0017] “A pair of rechargeable battery packs or power packs 17, 17 is detachably mounted on the rear portion of body housing 11 to be used as a source of electric power of the electric motor 25.”), the battery port being disposed between the rear end of the blower and a handle of the blower (See annotated figure B), but does not explicitly teach wherein the battery port is spaced apart from the fan by at least 0.25L, as measured along the direction of airflow through the blower.

    PNG
    media_image2.png
    551
    841
    media_image2.png
    Greyscale

Annotated Figure B: Figure 3 of Takahashi
Regarding Claim 7, Takahashi teaches all the limitations of claim 6 and further teaches wherein the entire battery port (See Annotated Figure B) is disposed between the front and rear ends of the blower (See Annotated Figure B), and wherein at least a portion of the battery extends from the battery port to a location beyond the rear end of the blower when the battery is engaged with the battery port (See Annotated Figure B).
Regarding Claim 8, wherein the battery port (Annotated Figure B) comprises a battery interface (See Figure B, where engaged Battery and Battery port engage and interface), and wherein the battery interface lies along a plane or best fit plane disposed at an orientation, as measured with respect to the direction of airflow (See Annotated Figure C).

    PNG
    media_image3.png
    551
    841
    media_image3.png
    Greyscale

Annotated Figure C: Figure 3 of Takahashi
	Takahashi teaches an orientation between, as measured with respect to the direction of airflow, but is silent to the orientation being between 35° and 55° 
	However, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the orientation of the battery interface to fall between 35° and 55° as it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Takahashi would not operate differently with the claimed orientation of the handle as the location of the center of mass of the battery would stay substantially the same. Further, Examiner notes Applicant has not assigned any criticality to the specific orientation of the battery interface, describing only generally “the battery interface 128 can lie along a plane 130, or a best fit plane (referred to collectively as the plane 130), disposed at an angle, a, angularly offset from the axis 114 of the blower 100.” without explaining any criticality of the claimed ranges.  See MPEP 2144.05. It would have been obvious to one with ordinary skill in the art to select an orientation based on the particular application and operational parameters, including an orientation in the claimed range.
	Regarding Claim 11, Takahashi teaches a blower comprising: a fan (26); a body (10) comprising: a rear end defined by an air inlet (See Annotated Figure F) ; and a handle (15) disposed between the air inlet (See Annotated Figure F) and the fan (26); and a battery port (Annotated Figure B) disposed between the air inlet (See Annotated Figure F) and the handle (15), wherein the battery port comprises a battery interface (Where the battery and the port engage), and wherein the battery interface defines a plane or best fit plane disposed at an orientation as measured with respect to a direction of airflow through the blower (See Annotated Figure C).

    PNG
    media_image4.png
    550
    856
    media_image4.png
    Greyscale

Annotated Figure F: Figure 3 of Takahashi
Takahashi teaches an orientation between, as measured with respect to the direction of airflow, but is silent to the orientation being between 35° and 55° 
	However, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the orientation of the battery interface to fall between 35° and 55° as it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Takahashi would not operate differently with the claimed orientation of the handle as the location of the center of mass of the battery would stay substantially the same. Further, Examiner notes Applicant has not assigned any criticality to the specific orientation of the battery interface, describing only generally “the battery interface 128 can lie along a plane 130, or a best fit plane (referred to collectively as the plane 130), disposed at an angle, a, angularly offset from the axis 114 of the blower 100.” without explaining any criticality of the claimed ranges.  See MPEP 2144.05. It would have been obvious to one with ordinary skill in the art to select an orientation based on the particular application and operational parameters, including an orientation in the claimed range.
	Regarding Claim 12, Takahashi teaches all the limitations of claim 11 but is silent to wherein the plane or best fit plane is disposed at an orientation of approximately 45° , as measured with respect to the direction of airflow.
	However, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the orientation of the battery interface be 45° as it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Takahashi would not operate differently with the claimed orientation of the handle as the location of the center of mass of the battery would stay substantially the same. Further, Examiner notes Applicant has not assigned any criticality to the specific orientation of the battery interface, describing only generally “the battery interface 128 can lie along a plane 130, or a best fit plane (referred to collectively as the plane 130), disposed at an angle, a, angularly offset from the axis 114 of the blower 100.” without explaining any criticality of the claimed ranges.  See MPEP 2144.05. It would have been obvious to one with ordinary skill in the art to select an orientation based on the particular application and operational parameters, including an orientation in the claimed range.

    PNG
    media_image5.png
    571
    821
    media_image5.png
    Greyscale

Annotated Figure G: Figure 3 of Takahashi
	Regarding Claim 16 wherein the body defines a length, L, as measured between the rear end and a front end of the blower (See Annotated Figure G), and wherein at least a portion of the fan is spaced apart from the rear end of the blower (See Annotated Figure G) 
But is silent to the blower being spaced apart from the rear by at least 0.4L.
However, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the location of the blades to be spaced apart from the rear end of the blower by at least 0.4L as it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Takahashi would not operate differently with the claimed orientation of the handle as the location of the center of mass of the battery would stay substantially the same. Further, Examiner notes Applicant has not assigned any criticality to the specific orientation of the battery interface, describing only generally “In an embodiment, at least a portion of the fan 138 can be spaced apart from the rear end 106 of the blower 100 by at least 0.4L, such as by at least 0.45L, such as by at least 0.5L, such as by at least 0.55L, such as by at least 0.6L, such as by at least 0.65L, such as by at least 0.7L, such as by at least 0.75L.” without explaining any criticality of the claimed ranges.  See MPEP 2144.05. It would have been obvious to one with ordinary skill in the art to have a distance at which the blades would be spaced apart from the rear based on the particular application and operational parameters, including the distance in the claimed range.
	Regarding Claim 17, Takahashi teaches all the limitations of claims 11 and in addition teaches wherein the fan (26) is disposed downstream of the handle (15) (See figure 1A of Takahashi), and wherein the fan is spaced apart from the handle, as measured in the direction of airflow (See figure 1A of Takahashi).
	However, Takahashi is silent to the fan being spaced apart from the handle by a distance of by at least 0.08L
However, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the fan to be spaced apart from the handle by a distance of by at least 0.08L as it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Takahashi would not operate differently with the claimed location of the handle and fan as the location of the center of mass of the blower and the handle over it would stay substantially the same near the center and the motor casing (Takahashi Para [0018] “As shown FIGS. 2 and 3, a motor casing 20 is coaxially assembled within the body housing 11 at an approximate central portion of the airflow passage 12 in the axial direction.”).. Further, Examiner notes Applicant has not assigned any criticality to the specific orientation of the battery interface, describing only generally “By way of example, the fan 138 can be spaced apart from the handle 116, as measured along the axis 114, by at least 0.01L, such as by at least 0.02L, such as by at least 0.03L, such as by at least 0.04L, such as by 0.05L, such as by at least 0.06L, such as by at least 0.07L, such as by at least 0.08L.” without explaining any criticality of the claimed ranges See MPEP 2144.05. It would have been obvious to one with ordinary skill in the art to have the fan to be spaced apart from the handle by a distance based on the particular application and operational parameters, including the distance in the claimed range.
	Regarding Claim 18, Takahashi teaches all the limitations of claim 11 and in addition teaches wherein the air inlet (Annotated Figure F) is coaxial with the direction of airflow through the blower (Takahashi Figure A, air flows from inlet at the left to the outlet (12b) on the right).
Claims 9-10, 13, 15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 20160169249 A1) in view of Bylund (US 20170045058 A1).
Regarding Claim 9, Takahashi teaches all the limitations of claim 8 and further teaches wherein the plane or best fit plane intersects a longitudinal axis of airflow through the blower (10) at an intersecting location (See Annotated Figure C), But does not explicitly teach and wherein the rear end of the blower is disposed between the front end of the blower and the intersecting location.
	However, Bylund teaches a similar configuration, wherein a blower (100) with a battery (140), a battery port (142), and a plane of best fit (See Annotated Figure D) and wherein the rear end of the blower is disposed between the front end of the blower and the intersecting location (See Annotated Figure D).

    PNG
    media_image6.png
    719
    1022
    media_image6.png
    Greyscale

Annotated Figure D: Figure 1A of Bylund
It would be obvious to one ordinary skill in the art before the effective filing date of the invention to modify the position and orientation of the battery in order to present a more comfortable, ergonomic and balance blower, allowing easier use to a user. See Para [0030] of Bylund.
Regarding Claim 10, Takahashi teaches all the limitations of claim 1 and in addition teaches wherein the blower (10) further comprises a battery (Battery port is area that holds battery pack 17) port configured to receive a battery (battery 17), but as best understood by examiner, Takahashi is silent to and wherein an entire shadow of the battery port intersects a longitudinal axis of airflow through the blower at a location between the rear end of the blower and the fan.
However, Bylund teaches a similar configuration, wherein a blower (100) with a battery (140), a battery port (142) and wherein an entire shadow (Annotated Figure E) of the battery port (142)  intersect a longitudinal axis of the airflow through the blower at a location between the rear end of the blower and the fan (See Annotated Figure E).

    PNG
    media_image7.png
    424
    745
    media_image7.png
    Greyscale

Annotated Figure E: Figure 1A of Bylund
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the battery such that the shadow of the battery intersects with the longitudinal axis of the airflow through the blower at a location between the rear end in order to improve the balance, ergonomics and comfort of the user to improve the experience of using the blower for prolonged periods of time.
Regarding Claim 13, Takahashi teaches all the limitations of claim 8 and further teaches wherein the plane or best fit plane intersects a longitudinal axis of airflow through the blower (10) at an intersecting location (See Annotated Figure C), But does not explicitly teach and wherein the rear end of the blower is disposed between the front end of the blower and the intersecting location.
	However, Bylund teaches a similar configuration, wherein a blower (100) with a battery (140), a battery port (142), and a plane of best fit (See Annotated Figure D) and wherein the rear end of the blower is disposed between the front end of the blower and the intersecting location (See Annotated Figure D)
It would be obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the position and orientation of the battery in order to present a more comfortable, ergonomic and balance blower, allowing easier use to a user. See Para [0030] of Bylund.
Regarding Claim 15 Takahashi teaches all the limitations of claim 11 and but as best understood by examiner is silent to wherein an entire shadow of the battery port intersects a longitudinal axis of airflow through the blower at a location between the rear end of the blower and the fan.
However, Bylund teaches a similar configuration, wherein a blower (100) with a battery (140), a battery port (142) and wherein an entire shadow (Annotated Figure E) of the battery port (142)  intersect a longitudinal axis of the airflow through the blower at a location between the rear end of the blower and the fan (See Annotated Figure E).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the battery such that the shadow of the battery intersects with the longitudinal axis of the airflow through the blower at a location between the rear end in order to improve the balance, ergonomics and comfort of the user to improve the experience of using the blower for prolonged periods of time.
Regarding Claim 19, Takahashi teaches A blower (10) comprising: a fan (26); an air inlet (Annotated Figure F) defining a rear end of the blower (10); a handle (15); and a battery port (annotated Figure B) disposed between the air inlet (Annotated Figure F) and the handle (15), the battery port (annotated Figure B)  comprising a battery interface (Where battery port and battery (17) meet and engage) configured to receive a battery (17), but as best understood by examiner is silent regarding wherein an entire shadow of the battery port intersects a longitudinal axis of airflow through the blower at a location between the rear end of the blower and the fan.
However, Bylund teaches a similar configuration, wherein a blower (100) with a battery (140), a battery port (142) and wherein an entire shadow (Annotated Figure E) of the battery port (142)  intersect a longitudinal axis of the airflow through the blower at a location between the rear end of the blower and the fan (See Annotated Figure E).
	It would  be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the battery such that the shadow of the battery intersects with the longitudinal axis of the airflow through the blower at a location between the rear end in order to improve the balance, ergonomics and comfort of the user to improve the experience of using the blower for prolonged periods of time.
	Regarding Claim 20, Takahashi as modified teaches all the limitations of claim 19 and in addition teaches wherein the battery interface defines a plane or best fit plane disposed, as measured with respect to a direction of airflow through the blower. 
Takahashi teaches an orientation between, as measured with respect to the direction of airflow, but is silent to the orientation being between 35° and 55° 
	However, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the orientation of the battery interface to fall between 35° and 55° as it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Takahashi would not operate differently with the claimed orientation of the handle as the location of the center of mass of the battery would stay substantially the same. Further, Examiner notes Applicant has not assigned any criticality to the specific orientation of the battery interface, describing only generally “the battery interface 128 can lie along a plane 130, or a best fit plane (referred to collectively as the plane 130), disposed at an angle, a, angularly offset from the axis 114 of the blower 100.” without explaining any criticality of the claimed ranges.  See MPEP 2144.05. It would have been obvious to one with ordinary skill in the art to select an orientation based on the particular application and operational parameters, including an orientation in the claimed range.
	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 20160169249 A1) in view of Kodato (US 20150211535 A1).
Regarding Claim 14, Takahashi teaches all the limitations of claim 11 and in addition teaches, and wherein at 15TIPE-95 least a portion of a battery (17) receivable in the battery port (Annotated Figure B) extends from the battery port to a location beyond the rear end of the body (See Annotated Figure G).
But does not explicitly teach wherein the entire battery port is disposed between the air inlet and the handle, as measured in an axial direction of airflow through the blower.
However, Kodato teaches wherein the entire battery port (3b) is disposed between the air inlet (8) and the handle (3a), as measured in an axial direction of airflow through the blower (See figure 1 of Kodato).
It would be obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the position and orientation of the battery in order to prevent an overheating of the battery by utilizing the exhaust air to help cool the battery. See Para [0010] of Kodato
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamoka (US 20140230181 A1) teaches a similar configuration of a battery-operated blower.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler James McFarland whose telephone number is (571)272-7270. The examiner can normally be reached M-F 7:30AM-5PM (E.S.T), Flex First Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.M./Examiner, Art Unit 3723                                                                                                                                                                                                        
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723